DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim(s) 3 is/are objected to because of the following informalities:
At line 2 of claim 3, “in left” should be replaced with “in the left”.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Worrell et al. (US 2009/0315306).
In regards to claim(s) 1-3 and 10, Worrell et al. discloses the claimed limitations including a driver airbag apparatus (11) for vehicle with an illumination emblem, comprising:
an airbag housing (170) in which an airbag cushion (15) and an inflator (13) are installed;
an airbag cover (10) which is coupled to the airbag housing, and which includes a cover hole (20) formed in a center thereof, a tear line (16) formed in a circumferential direction around the cover hole, and a cover hinge part formed between first and second ends of the tear line;
an illumination emblem (34) which is coupled to the airbag cover and positioned to be exposed through the cover hole; and
a guide support (30,38) configured to cover the cover hinge part at an inner position of the illumination emblem and configured to guide a deployment of the airbag cushion to prevent the airbag cushion from being deployed to the cover hinge part (Reference is made to at least Figures 1 and 3-5);
wherein the guide support is formed of either plastic or steel (Reference is made to Paragraphs 0048, 0051 and 0058);
wherein a width of the guide support in left and right directions is greater than a width of the cover hinge part in left and right directions, and smaller than a diameter of the airbag cover (Reference is made to Figures 1 and 3); and,
wherein the guide support is installed so that one side of the guide support is coupled to a bottom surface of the illumination emblem through an adhesive member and another of the guide support is supported on an inner surface of a wall part of the airbag cover to cover the cover hinge part.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Worrell et al. (US Publication 2009/0315306).
In regards to claim(s) 9, Worrell et al. discloses the claimed limitations including coupling one side of the guide support to another surface through an adhesive member, yet excluding wherein the guide support is installed so that the one side of the guide support is coupled to an inner surface of a wall part of the airbag cover through an adhesive member.
As the adhesive member/means of Worrell et al. is sufficient for attaching one side of the guide member it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the other side of the guide support of Worrell et al. to include an adhesive member/means of attachment since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.

Allowable Subject Matter
Claim(s) 4-8 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARRY J GOODEN JR whose telephone number is (571)272-5135. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 
/Barry Gooden Jr./Primary Examiner, Art Unit 3616                                                                                                                                                                                                        
BARRY GOODEN JR
Primary Examiner
Art Unit 3616